DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nuescheler et al. (US 2018/0054509 A1) in view of Dusse et al. (US 2014/0341399 A1), and further in view of Burnett (US 9,593,861 B1).
(1) Regarding claim 1:	
Nuescheler discloses a device (Fig. 1, 1; [0023]), comprising: 
a mechanism (Fig. 1, 11) configured to detect physical contact between the device and a wireless device (Fig. 1, 3a), wherein the physical contact includes a tap of the device with the wireless device (Fig. 6, 62); a memory (Fig. 8, 82); and a processor (Fig. 8, 81) configured to execute executable instructions stored in the memory to: perform a pairing of the wireless device and the device only upon the mechanism detecting the physical contact between the device and the wireless device (Fig. 6, 64; Fig. 7, 74).
Nuescheler does not disclose the physical contact is also detected by a mechanism of the wireless device, and wherein the mechanism of the wireless device is an accelerometer or shock detector; and performing the pairing only upon the mechanism of the device and the mechanism of the wireless device simultaneously detecting the physical contact; and receive, after the pairing of the wireless device and the device has been performed, instructions from the wireless device for controlling operation of a furnace or air conditioner of a home in which the device is installed.
Dusse teaches the physical contact is also detected by a mechanism of the wireless device and wherein the mechanism of the wireless device is an accelerometer or shock detector; and performing the pairing only upon the mechanism of the device and the mechanism of the wireless device simultaneously detecting the physical contact (Paragraph [0040], “the supervising audio device 102 is configured to determine when supervising audio device 102 and auxiliary audio device 122 both reside within boundary 120, and in response, to establish communication link 240.” Paragraph [0041], “a user of supervising audio device 102 could "tap" supervising audio device 102 on the surface of auxiliary audio device 122. Based on accelerometer readings generated by supervising audio device 102 and/or auxiliary audio device 122 in response to such a "tap," supervising audio device 102 may determine that those two audio devices both reside within boundary 120.” A communication link 240 is established in response to a user of supervising audio device 102 tapping supervising audio device 102 on the surface of auxiliary audio device 112.  Accelerometer readings being generated by both devices as a result of the tapping suggests pairing is performed only upon physical contact being detected simultaneously by both devices 102 and 122)
It would have been obvious to one ordinary skill in the art to modify the system of Nuescheler in view of the teaching by Dusse to include the features that the physical contact is also detected by a mechanism of the wireless device, and wherein the mechanism of the wireless device is an accelerometer or shock detector; and performing the pairing only upon the mechanism of the device and the mechanism of the wireless device simultaneously detecting the physical contact, in order to enable a communication link to be established  between two devices by simply tapping of one device on the other.  
Burnett teaches receiving after pairing has been performed, instructions from the wireless device for controlling operation of a furnace or air conditioner of a home in which the device is installed (Column 5, Lines, 37-50, user devices 113A-N accesses HVAC controller or thermostat 110 to control its operation).
It would have been obvious to one ordinary skill in the art to modify the system of Nuescheler in view of the teaching by Burnett to include the features that receiving, after the pairing of the wireless device and the device has been performed, instructions from the wireless device for controlling operation of a furnace or air conditioner of a home in which the device is installed, in order to enable the mobile device to wirelessly control air condition at a home.
	(2) Regarding claim 2:
Nuescheler further discloses wherein the device includes an interface (Fig. 8, 85) configured to communicate with the wireless device during the pairing of the wireless device and the device ([0060], “the mobile device itself receives information about the touch being detected by the touch screen of the second device and determines that the mobile device being oriented in the predetermined orientation coincided with the touch detected on the touch screen of the second device”).
	(3) Regarding claim 3:
Nuescheler further discloses wherein the interface is a wireless link that uses a wireless communication protocol to communicate with the wireless device during the pairing of the wireless device and the device ([0076]).
	(4) Regarding claim 4:
Nuescheler does not disclose the mechanism is an accelerometer. 
Dusse teaches detecting physical contact between a device and a wireless device using an accelerometer ([0041])
It would have been obvious to one ordinary skill in the art to modify the system of Nuescheler in view of the teaching from DUSSE to include the feature the mechanism is an accelerometer in order to enable a communication link to be established between two devices by simply tapping of one device on another.  
	(5) Regarding claim 5:
Nuescheler further discloses wherein the mechanism is a shock detector ([0035], i.e. touch detection module).
	(6) Regarding claim 6:
Nuescheler further discloses wherein the mechanism is configured to detect movement of the device after the wireless device and the device have been paired ([0054], “pairing can be discontinued based on detecting that the mobile device has performed another specific user action or been moved outside of the location or vicinity of the second device 1,”)	
	(7) Regarding claim 7:
Nuescheler further discloses wherein the processor is configured to execute the instructions to perform the pairing of the wireless device and the device by establishing a link between the wireless device and the device over which the wireless device and device communicate ([0051]).
	(8) Regarding claims 8-10:
	Claims 8-10 are directed to features similar to those recited in claims 1, 4, and 5. Rejections set forth above with regard to claims 1, 4, and 5 also apply.  
(8) Regarding claim 11:
Nuescheler discloses a system, comprising: 
a wireless device (Fig. 1, 3a); and a device (Fig. 1, 1; [0023]); wherein the device is configured to: communicate with the wireless device during a pairing of the wireless device and the device ([0060] and [0067]); detect physical contact between the device and the wireless device, wherein the physical contact includes a tap of the device with the wireless device (Fig. 6, 62); and perform the pairing of the wireless device and the device only upon detecting physical contact between the device and the wireless device. (Fig. 6, 64; Fig. 7, 74).
Nuescheler does not disclose the physical contact is also detected by a mechanism of the wireless device, and wherein the mechanism of the wireless device is a shock detector; and performing the pairing only upon the mechanism of the device and the mechanism of the wireless device simultaneously detecting the physical contact; and receive, after the pairing of the wireless device and the device has been performed, instructions from the wireless device for controlling operation of a furnace or air conditioner of a home in which the device is installed.
Dusse teaches the physical contact is also detected by a mechanism of the wireless device and wherein the mechanism of the wireless device is a shock detector; and performing the pairing only upon the mechanism of the device and the mechanism of the wireless device simultaneously detecting the physical contact (Paragraph [0040] and [0041]. Also see rejection of claim 1).
It would have been obvious to one ordinary skill in the art to modify the system of Nuescheler in view of the teaching from DUSSE to include the features that the physical contact is also detected by a mechanism of the wireless device, and wherein the mechanism of the wireless device is a shock detector; and performing the pairing only upon the mechanism of the device and the mechanism of the wireless device simultaneously detecting the physical contact, in order to enable a communication link to be established between two devices by simply tapping of one device on the other.  
Burnett teaches receiving after pairing has been performed, instructions from the wireless device for controlling operation of a furnace or air conditioner of a home in which the device is installed (Column 5, Lines, 37-50, user devices 113A-N accesses HVAC controller or thermostat 110 to control its operation).
It would have been obvious to one ordinary skill in the art to modify the system of Nuescheler in view of the teaching by Burnett to include the features that receiving, after the pairing of the wireless device and the device has been performed, instructions from the wireless device for controlling operation of a furnace or air conditioner of a home in which the device is installed, in order to enable the mobile device to wirelessly control air condition at a home.
(9) Regarding claim 12:
Nuscheler further discloses the wireless device is a mobile phone ([0022]).
Nuscheler does not specifically disclose the device is an energy management device. 
Burnett teaches the second device is an energy management device (Fig. 1, HVAC controller or thermostat 110).
It would have been obvious to one ordinary skill in the art to modify the system of Nuescheler in view of the teaching by Burnett to include the features that the device is an energy management device, in order to enable the mobile device to wirelessly control the air condition at a home.
	(10) Regarding claim 13:
Nuscheler further discloses the wireless device is a sensor ([0031] and [0032], mobile 3a device includes various sensors, such as accelerometers).
Nuscheler does not specifically disclose the device is an energy management device. 
Burnett teaches the second device is an energy management device (Fig. 1, HVAC controller or thermostat 110).
It would have been obvious to one ordinary skill in the art to modify the system of Nuescheler in view of the teaching by Burnett to include the features that the device is an energy management device, in order to enable the mobile device to wirelessly control the air condition at a home.
 (11) Regarding claim 14:
Nuscheler further discloses wherein the device is configured to detect the physical contact between the device and the wireless device while the device is stationary (Fig. 3; [0055], “touch screen device 31 may be mounted flat on a wall”). 
(12) Regarding claim 15:
Nuscheler further disclose the device is configured to detect the physical contact between the device and the wireless device while both the device and the wireless device are in motion ([0022] and [0023], both “mobile device” (3a in Fig. 1) and “second device” (1 in Fig. 1), can be mobile devices, and have the ability to detect contact.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465